DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 2, 13, 16 and 19) in the reply filed on 5/9/22 is acknowledged.  Claims 1, 3-9, 10-12, 14-15, 17-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. The examiner notes a typographical error in the restriction dated 3/29/22.  Claims 10-11 do not depend on claim 2 and should not have been included in Species/Group 2.  Claims 2, 13, 16 and 19 are examined in this Office action. 

US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/JP2019/004840 filed 12 February 2019 which designated the U.S. and claims the benefit of JP  2018-027130, filed 19 February 2018. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “wherein the current-carrying part is a spin-orbit torque wiring configured to apply a spin-orbit torque to magnetization of the first ferromagnetic layer so as to rotate the magnetization of the first ferromagnetic layer, and wherein the element part includes a first ferromagnetic layer.” The claim is indefinite because it refers to “ to magnetization of the first ferromagnetic layer” before the first ferromagnetic layer is laid out in the claim. The magnetization is never laid out in the claim. There is an antecedent basis issue.   Hence, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and this claim is rendered indefinite. The examiner suggests the use of language such as “wherein the element part includes a first ferromagnetic layer having a magnetization, and wherein the current-carrying part is a spin-orbit torque wiring configured to apply a spin-orbit torque to the magnetization of the first ferromagnetic layer so as to rotate the magnetization of the first ferromagnetic layer”.
Claim 16 recites the limitation “wherein the current-carrying part is a spin-orbit torque wiring configured to apply a spin-orbit torque to magnetization of the first ferromagnetic layer so as to rotate the magnetization of the first ferromagnetic layer, and wherein the element part includes a first ferromagnetic layer, a non-magnetic layer, and a second ferromagnetic layer in order from a position near the current-carrying part.” The claim is indefinite because it refers to “to magnetization of the first ferromagnetic layer” before the first ferromagnetic layer is laid out in the claim.  The claim is indefinite because it refers back to “the magnetization” before the magnetization is laid out in the claim. There is an antecedent basis issue. Hence, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and this claim is rendered indefinite. The examiner suggests the use of language such as “wherein the element part includes a first ferromagnetic layer having a magnetization, a non-magnetic layer, and a second ferromagnetic layer in order from a position near the current-carrying part, and wherein the current-carrying part is a spin-orbit torque wiring configured to apply a spin-orbit torque to the magnetization of the first ferromagnetic layer so as to rotate the magnetization of the first ferromagnetic layer”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 2, 13 and 16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Yoshinari et al. (US Patent Application Publication No 2018/0254773) hereinafter referred to as Yoshinari. 
Per Claim 2 Yoshinari discloses a spin element device, comprising
a current-carrying part (20) that extends in a first direction (see figure 4); and 
an element part (10) that faces the current-carrying part, 
wherein the current-carrying part (20) includes a first wiring (20A) and a second wiring (20C) in order from a side of the element part, and 
wherein the first wiring is a metal (20A, see [0052]) and the second wiring is a semiconductor (20C, see [0050])
Insofar as definite, per Claim 13 Yoshinari discloses the device of claim 2 including where the element part includes a first ferromagnetic layer having a magnetization and wherein the current-carrying part is a spin-orbit torque wiring [0049] configured to apply a spin-orbit torque to magnetization of the first ferromagnetic layer so as to rotate the magnetization of the first ferromagnetic layer. (see [0066-67])
Additionally, claim 13 recites the performance properties of the device (configured to apply a spin-orbit torque to magnetization).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Yoshinari.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Additionally, MPEP 2111.04 states that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  It is not clear that the recitation “configured to apply a spin-orbit torque to magnetization” requires steps to be performed, or limits the claim to a particular structure.
Insofar as definite, per Claim 16 Yoshinari discloses the device of claim 2 including 
wherein the element part includes a first ferromagnetic layer (31) having a magnetization, a non-magnetic layer (32), and a second ferromagnetic layer (33) in order from a position near the current-carrying part
the current-carrying part is a spin-orbit torque wiring [0049] configured to apply a spin-orbit torque to magnetization of the first ferromagnetic layer so as to rotate the magnetization of the first ferromagnetic layer (see [0066-67]).
Additionally, claim 16 recites the performance properties of the device (configured to apply a spin-orbit torque to magnetization).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Yoshinari.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Additionally, MPEP 2111.04 states that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  It is not clear that the recitation “configured to apply a spin-orbit torque to magnetization” requires steps to be performed, or limits the claim to a particular structure.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894